FILED
                               NOT FOR PUBLICATION                          SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



PEDRO ANTONIO PEREZ -                              No. 08-74495
VELASQUEZ; ANA BERTHA PEREZ,
                                                   Agency Nos. A076-366-359
               Petitioners,                                    A076-366-360

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Pedro Antonio Perez-Velasquez and Ana Bertha Perez, husband and wife

and natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ third motion to

reopen as untimely and number-barred where the motion was filed more than three

years after the final administrative order was entered in their case, see 8 C.F.R.

§ 1003.2(c)(2), and petitioners failed to demonstrate that they were eligible for

equitable tolling of the filing deadline, see Iturribarria v. INS, 321 F.3d 889, 897

(9th Cir. 2003).

      The BIA did not abuse its discretion in denying petitioners’ untimely request

to withdraw from their grant of voluntary departure. See Dada v. Mukasey, 128

S.Ct. 2307, 2319 (2008).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-74495